Citation Nr: 0604851	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-29 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 10, 2003 
for entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which assigned a 70 percent rating for 
PTSD.
 
In a January 2004 statement, the veteran indicated that he 
still planned to appeal the other issues, but had not written 
an appeal for them except for PTSD.  In another statement 
received in January 2004, the veteran filed a new claim for 
service connection for residuals of a urinary tract 
infections.  These statement are referred to the RO for 
appropriate action.

Subsequently, in a July 2004 rating decision, the RO awarded 
a TDIU due to service-connected disabilities, effective from 
April 10, 2003.

In a July 2004 VA Form 9, the veteran appears to have raised 
a claim for an earlier effective date prior to April 10, 
2003, for the award of a TDIU and also asserted that a March 
1992 rating decision erred in failing to award a total 
schedular rating of 100 percent for his PTSD.  The first 
issue is construed as a notice of disagreement with the July 
2004 rating decision establishing a TDIU and will be remanded 
for the issuance of a statement of the case under the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999); the clear and 
unmistakable error (CUE) issue is also further addressed in 
the remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Initially, the Board notes that veteran's claim of CUE in a 
March 1992 rating decision is intertwined with the veteran's 
claim for an increased rating for PTSD, and a decision on the 
latter issue must be deferred until a decision on the former 
is made.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Even 
so, the Board notes that the duty to assist includes 
obtaining pertinent non-VA and VA treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  This is so because, 
the June 2003 VA examiner noted that he did not have a copy 
of the claims file to review.  A medical examiner must 
consider the records of prior medical examinations and 
treatment in order to ensure a fully informed opinion.  See 
Hampton v. Gober, 10 Vet. App. 481 483 (1997).  

Moreover, except for VA examination reports and VA treatment 
records dated between July 2003 and February 2004, no other 
treatment records have been associated with the claims file 
since an October 1987 VA hospital report.  The record also 
reflects that the Social Security Administration (SSA) 
awarded disability benefits to the veteran beginning in 2003, 
with onset in May 2003.  The Board feels that another attempt 
should be made by the RO to ask the veteran to identify and 
sign releases for health care providers that have treated him 
for any psychiatric disorder since December 1991 and should 
attempt to obtain missing non-VA and VA treatment records for 
psychiatric disorders and SSA records.  On remand, the 
veteran also should be scheduled for a psychiatric 
examination and the examiner should be asked to review the 
medical records obtained on remand and to give an opinion as 
to whether the veteran's PTSD renders him unemployable and, 
if so, when.  The Board reminds the veteran that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (2005); see also Olson v. Principi, 3 
Vet. App. 480, 483 (1992), Wood, 1 Vet. App. at 193.

As noted above, in a July 2004 VA Form 9, the appellant filed 
a notice of disagreement with regard to the effective date 
established by a July 2004 RO decision for entitlement to a 
TDIU.  Since the Board construes the VA Form 9 statement as a 
timely NOD to the July 2004 rating action, it requires the 
issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41; see 
also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  Therefore, 
this case must be remanded for a separate statement of the 
case on the issue of entitlement to an effective date prior 
to April 10, 2003 for a TDIU.  The Board further notes that 
this claim is intertwined with the issues of an increased 
rating for PTSD and CUE in a March 1992 rating decision.  
Harris, supra.     

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder since December 1991.  
The VA should attempt to obtain records 
from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, VA should 
attempt to obtain missing records from 
the Little Rock VA Medical Center.  If 
records are unavailable, please have the 
provider so indicate.  

2.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  After completion of 1 and 2 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to determine the nature and 
extent of his PTSD.  The claims file must 
be made available to and be reviewed by 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The examiner 
must provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score; an 
explanation of what the score represents; 
and the percentage of the score 
representing impairment due solely to the 
veteran's PTSD.  The examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's PTSD and assess the extent of 
the veteran's occupational and social 
impairment due solely to PTSD 
symptomatology.  If it is not possible to 
separate the effects of a nonservice-
connected psychiatric disorder from those 
of the veteran's service-connected PTSD, 
the examiner should so state.  The 
examiner should also render an opinion as 
to the overall effect of his PTSD alone 
on the veteran's ability to obtain and 
retain employment, that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment and, if so, when such 
unemployability began.  Consideration may 
be given to the veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities, such as his orthopedic, 
headache, and hearing disorders.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  Following completion of the above 
development, VA should adjudicate the 
veteran's claim of CUE in the March 1992 
rating decision, taking into 
consideration the contentions set forth 
in the July 2004 VA Form 9.

5.  If the CUE claim is denied, VA should 
provide the appellant with notice of his 
appellate rights.  Upon receipt of a 
timely notice of disagreement, if any, VA 
should furnish the appellant and his 
accredited representative a statement of 
the case with citation to and discussion 
of all applicable law and regulations. 
Thereafter, if the appellant files a 
timely substantive appeal concerning the 
CUE issue, VA should certify the issue 
for appellate review.     

6.  Further, VA should issue the 
appellant a statement of the case as to 
the issue of entitlement to an effective 
date prior to April 10, 2003 for a TDIU.  
In so doing VA must review the record to 
ascertain whether, prior to that date, 
there was an earlier informal claim for a 
TDIU/increased rating of record under 
38 C.F.R. § 3.157 and whether a 
TDIU/increased rating was shown to be 
warranted within one year of the date of 
the claim.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  

7.  Thereafter, VA should readjudicate 
the appellant's claim seeking a 
disability rating in excess of 70 percent 
for PTSD.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


